                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDMOND THOMAS,

                Plaintiff,

         v.                                           Case No. 17-cv-1396-JPG-GCS

 BIG MUDDY RIVER CORRECTIONAL
 CENTER and RANDAL MCBRIDE,

                Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with

prejudice.

DATED: May 1, 2019

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
